DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed June 27, 2022.  Claims 1 and 3-6 have been amended.  Claims 9-10 are new.  Claims 1-10 are pending and stand rejected. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "an entire surface of an upstream end" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 10 recites the limitation of an entire surface of an upstream end of the medium portion.  However, the instant application ¶40 merely states that a portion of the aerosol generating article being exposed to the outside, but does not state the entire surface of the upstream end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160192704 A1 (hereinafter BONNELY).
Regarding claim 1, BONNELY discloses a smoking article with a combustible heat source (abstract).  BONNELY discloses a medium portion (Fig. 1, combination of aerosol-forming substrate 10 and blind combustible heat, ¶261); a first hollow tube (Fig. 1, cylindrical open-ended hollow cellulose acetate tube 28, ¶262) disposed to face a downstream end of the medium portion and including a first hollow (Fig. 1, transfer element 12, ¶262).  BONNELY further discloses a cooling portion (Fig. 1, aerosol cooling element 14, ¶263) disposed next to a downstream side of the first hollow tube, and including a cooling element (¶263) and a second hollow tube (Fig. 1, tube 30, ¶264)  including a second hollow (Fig. 1, spacer 16, ¶264) having a diameter equal to or greater than a diameter of the first hollow (visually seen in Fig. 1); a filter portion (Fig. 1, mouthpiece 18, ¶265) disposed to face a downstream end of the cooling portion; and a wrapper (¶277) wrapping at least a portion of the medium portion, the first hollow tube, the cooling portion, and the filter portion.  
BONNELY further teaches wherein the second hollow tube further includes cellulose acetate.  BONNELY teaches smoking articles that comprise a transfer element or spacer element between the aerosol-forming substrate and the mouthpiece (¶240).  Therefore the transfer element 28 and the spacer are equivalent elements for their intended use.   BONNELY discloses that the second hollow tube comprises a cylindrical open-ended hollow paper or cardboard tube (¶292).  BONNELY further teaches that the transfer element can be made from paper, cardboard or cellulose acetate (¶245).   Since BONNELY recognizes the equivalency of paper/cardboard and cellulose acetate as thermally stable material, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the paper/cardboard of the second hollow tube of BONNELY with cellulose acetate as it is merely selection of functionally equivalent  thermally stable material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (MPEP 2144.06).
Regarding claim 2, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein a length of the second hollow tube is shorter than a length of the first hollow tube (Fig. 1).
Regarding claim 3, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further teaches wherein each of a length of the second hollow tube and a length of the cooling element is within a range of 4 mm to 10 mm. (¶174-¶177).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, BONNELY discloses ranges for the length of the smoking article that overlap with the claimed ranges.
Regarding claim 4, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein the wrapper comprises a first individual wrap that wraps the cooling element (Figs. 1-3, first-heat conducting element 36).  BONNELY may not explicitly disclose a second individual wrap that wraps the second hollow tube, and the cooling element and the second hollow tube, which are respectively wrapped by the first individual wrap and the second individual wrap, are rewrapped by a single wrapper. (Figs. 1-3, heat-insulative material 40).  
BONNELY teaches that the smoking article may comprise several heat conducting elements such as a second heat-conducting element 38 seen in Fig. 1 (¶266).  BONNELY teaches that there may be several radially outer layers of heat conducting elements that overlie rear portions and or may overlie the entire length (¶267).  BONNELY teaches that the heat-insulative material 40 overlies the entire length (¶270).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BONNELY to provide a second individual wrap that wraps the second hollow tube, and the cooling element and the second hollow tube, which are respectively wrapped by the first individual wrap and the second individual wrap, are rewrapped by a single wrapper.  BONNELY teaches the inclusion of several wrappings to conduct heat through the article.  A person of ordinary skill in the art would obviously wrap the individual sections and then the entire length because doing so would conduct and insulate the heat throughout the article (¶266-¶272).
Regarding claims 5,  BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein the wrapper comprises a first individual wrap the wraps the cooling element (Figs. 1-3, first-heat conducting element 36),  and the cooling element which is wrapped by the first individual wrap, and the second hollow tube are wrapped by a single wrapper.  (Figs. 1-3, heat-insulative material 40).  BONNELY discloses that the heat-insulative material 40 overlies the entire length (¶270).  
Regarding claim 6, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein the second hollow tube include cellulose acetate (¶184, ¶188, ¶245).
Regarding claim 7, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein the cooling element includes a polymer fiber (¶247, ¶263).
Regarding claim 8, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein the cooling element and the second hollow tube are sequentially arranged downstream (See Fig. 1).
Regarding claim 10, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein an entire surface of an upstream end of the medium portion is exposed to an outside so that air is introduced through the entire surface of the upstream end.  BONNELY discloses the aerosol forming substrate has an entire surface exposed to the outside at the portion where the air inlets 42 are (Fig. 1, ¶273).  BONNELY further discloses another embodiment where the surface of the medium portion is exposed such that a single central airflow channel 46 permits air to flow through the entire surface (Fig. 2, ¶280- ¶283).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160192704 A1 (hereinafter BONNELY) as applied to claim 1 above in view of US 20180007973 A1 (hereinafter THORENS).
Regarding claim 9, BONNELY discloses the aerosol generating article of claim 1 as discussed above.  BONNELY does not disclose wherein the aerosol-generating article is inserted into an aerosol-generating device and generates an aerosol when heated by a heater of the aerosol-generating device.  
THORENS teaches and aerosol generating article with a substrate (abstract).  THORENS teaches that the article 200a (Fig. 2a, ¶286) is to be used with an aerosol generating device 300 (Fig. 3, ¶311).  A cavity receives the aerosol generating article 200a and a heater 330 with a heater blade 334 generates an aerosol (¶311-¶312).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BONNELY to provide  wherein the aerosol-generating article is inserted into an aerosol-generating device and generates an aerosol when heated by a heater of the aerosol-generating device as taught in THORENS.  A person of ordinary skill in the art would obviously use the aerosol generating device taught in THORENS because doing so would generate an aerosol in a controlled manner (THORENS ¶311, ¶313, ¶314).
Response to Amendment
The amendment filed June 27, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
10. (new) The aerosol-generating article of claim 1, wherein an entire surface of an upstream end of the medium portion is exposed to an outside so that air is introduced through the entire surface of the upstream end.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments, filed June 27, 2022, with respect to the rejections of claims 1-2 and 4-8 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BONNELY.  
Regarding claim 1, the new claim limitation wherein the second hollow tube further includes cellulose acetate, is taught by BONNELY.  BONNELY teaches smoking articles that comprise a transfer element or spacer element between the aerosol-forming substrate and the mouthpiece (¶240).  Therefore the transfer element 28 and the spacer are equivalent elements for their intended use.   BONNELY discloses that the second hollow tube comprises a cylindrical open-ended hollow paper or cardboard tube (¶292).  BONNELY further teaches that the transfer element can be made from paper, cardboard or cellulose acetate (¶245).   Since BONNELY recognizes the equivalency of paper/cardboard and cellulose acetate as thermally stable material, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the paper/cardboard of the second hollow tube of BONNELY with cellulose acetate as it is merely selection of functionally equivalent  thermally stable material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (MPEP 2144.06).
Regarding claims 4 and 5, BONNELY teaches that the smoking article may comprise several heat conducting elements such as a second heat-conducting element 38 seen in Fig. 1 (¶266).  BONNELY teaches that there may be several radially outer layers of heat conducting elements that overlie rear portions and or may overlie the entire length (¶267).  BONNELY teaches that the heat-insulative material 40 overlies the entire length (¶270).  BONNELY teaches the inclusion of several wrappings to conduct heat through the article.  A person of ordinary skill in the art would obviously wrap the individual sections and then the entire length because doing so would conduct and insulate the heat throughout the article (¶266-¶272).
Newly added claim 9 has been rejected over BONNELY in further view of THORENS.
Newly added claim 10 introduces unsupported new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726